


110 HR 5487 IH: Affordable Homeownership Preservation

U.S. House of Representatives
2008-02-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5487
		IN THE HOUSE OF REPRESENTATIVES
		
			February 25, 2008
			Ms. Loretta Sanchez of
			 California (for herself and Ms.
			 Clarke) introduced the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To establish the Affordable Homeownership Preservation
		  Fund of the Neighborhood Reinvestment Corporation.
	
	
		1.Short titleThis Act may be cited as the
			 Affordable Homeownership Preservation
			 Fund Act of 2008.
		2.Findings and
			 purposes
			(a)FindingsThe
			 Congress finds that—
				(1)many communities
			 in the United States are facing a loss of affordable housing options arising in
			 part from unethical lending practices and the resulting tightening of credit to
			 low- and moderate-income families;
				(2)the restoration
			 and maintenance of the economies of these communities will require support to
			 preserve affordable workforce housing;
				(3)non-governmental
			 business interests are facing increasing difficulties expanding operations due
			 to the limited workforce available in regions with low inventories of
			 affordable housing; and
				(4)community
			 development organizations and affordable housing trust funds have proven their
			 ability to identify and respond to community needs for equity investments,
			 loans, and educational services.
				(b)PurposeThe
			 purpose of this Act is to establish an Affordable Homeownership Preservation
			 Fund of the Neighborhood Reinvestment Corporation that will protect the
			 interests of low- and moderate-income homebuyers and ensure that
			 non-governmental interests continue to have affordable housing for their
			 workforces.
			3.Affordable
			 Homeownership Preservation FundThe Neighborhood Reinvestment Corporation
			 Act is amended—
			(1)in section 606(b)(5) (42 U.S.C.
			 8105(b)(5)), by striking section 608(d)) and inserting
			 section 609(d);
			(2)by redesignating
			 sections 607 and 608 (12 U.S.C. 8106, 8107) as sections 608 and 609,
			 respectively; and
			(3)by inserting after
			 section 606 (12 U.S.C. 8105) the following new section:
				
					607.Affordable
				Homeownership Preservation Fund
						(a)EstablishmentThere is established a fund of the
				corporation to be known as the Affordable Homeownership Preservation Fund (in
				this section referred to as the Fund), which shall be
				administered by the corporation.
						(b)UseTo
				the extent that amounts are made available pursuant to subsection (l), the
				corporation, doing business as NeighborWorks America, shall provide financial
				assistance from the Fund through grants to community development organizations
				for use for eligible activities under subsection (d) to enhance the
				availability of affordable housing.
						(c)Eligible
				community development organizationsGrants from the Fund may be
				made only to community development organizations that operate affordable
				housing trust funds that are affiliated with the NeighborWorks America network
				established by the corporation.
						(d)Eligible
				Activities
							(1)In
				generalAmounts from a grant
				from the Fund for an eligible community development organization may be used
				only for activities to improve and enhance the availability of affordable
				housing that—
								(A)are carried out in
				accordance with the comprehensive strategic plan for the organization submitted
				under subsection (f)(2)(B);
								(B)are consistent with existing economic,
				community, and housing development plans adopted by or applicable to the area
				or targeted population served by the organization; and
								(C)may include—
									(i)assisting
				distressed homeowners with small low-interest or no-interest loans;
									(ii)making mortgage
				loans to first-time homebuyers;
									(iii)purchasing,
				rehabilitating, and selling foreclosed properties for owner-occupancy;
				and
									(iv)such other
				activities as the corporation considers appropriate.
									(2)Capacity
				buildingNotwithstanding
				paragraph (1), a grantee may use not more than 10 percent of the amounts of any
				grant from the Fund and of any matching amounts provided in accordance with
				subsection (e) for costs of hiring and training personnel to carry out
				performance goals and the mortgage foreclosure mitigation counseling required
				by the item relating to Neighborhood Reinvestment Corporation in
				title III of the Transportation, Housing and Urban Development, and Related
				Agencies Appropriations Act, 2008 (Division K of Public Law 110–161).
							(e)Matching
				requirements
							(1)In
				generalA grant under this
				section for an eligible community development organization may not be made in
				an amount that exceeds the amount that the organization declares to the
				corporation have been or will be contributed from sources other than the
				Federal Government for use for eligible activities described in the application
				of the organization. Such matching funds shall be at least comparable in form
				and value to the assistance provided from the Fund for the organization.
							(2)Requirement of
				firm commitment of matching amountsThe corporation may not
				provide any grant amounts for an eligible community development organization
				before the organization has secured firm commitments for the matching funds
				required by paragraph (1).
							(3)ExceptionIn
				the case of an applicant that the corporation determines is subject to severe
				constraints on available sources of matching funds, the corporation may permit
				the applicant to comply with the matching requirements of paragraph (1)
				by—
								(A)reducing the
				amount required to be matched by such applicant by not more than 50
				percent;
								(B)for not more than 60 percent of the amount
				required to be matched by such applicant, allowing such applicant to use
				amounts made available pursuant to—
									(i)section 106 of the
				Housing and Community Development Act of 1974 (42 U.S.C. 5306);
									(ii)section 623(c)(1)
				of the Community Economic Development Act of 1981 (42 U.S.C. 9812(c));
				or
									(iii)section 310B(c)
				of the Consolidated Farm and Rural Development Act (7 U.S.C. 1932(c));
				or
									(C)permitting such
				applicant to provide matching funds in a form to be determined at the
				discretion of the corporation if such applicant—
									(i)has total assets
				of less than $100,000;
									(ii)serves
				nonmetropolitan areas; and
									(iii)is requesting a
				grant under this section of not more than $25,000.
									(4)LimitationNot
				more than 25 percent of the total amount disbursed in any fiscal year from the
				Fund may be matched as provided in paragraph (3).
							(f)Applications for
				assistance
							(1)Form and
				proceduresTo be eligible to receive assistance from the Fund, an
				eligible community development organization shall submit to the corporation an
				application meeting the requirements under this subsection, in such form and in
				accordance with such procedures as the corporation shall establish.
							(2)Minimum
				requirementsThe corporation shall require each
				application—
								(A)to establish that the applicant is, or by
				the time a grant under this section is made to the organization will be, an
				eligible community development organization;
								(B)to include a
				comprehensive strategic plan for the organization that contains—
									(i)a plan of not less than 5 years in duration
				that demonstrates that the applicant will use amounts from a grant from the
				Fund only for eligible activities under subsection (d);
									(ii)an analysis of
				the needs of the area or targeted population that the applicant serves and a
				strategy for how the applicant will attempt to meet such needs;
									(iii)a plan that
				coordinates use of assistance from the Fund with existing Federal, State,
				local, and tribal government assistance programs, and private sector financial
				services;
									(iv)an
				explanation of how the proposed eligible activities to be carried out using
				amounts from the grant from the Fund comply with the requirement under
				subsection (d)(1)(B); and
									(v)a
				description of how the applicant will coordinate with community organizations
				and financial institutions that will provide equity investments, loans,
				secondary markets, or other services to investment areas or targeted
				populations;
									(C)to include a detailed description of how
				the applicant will comply with the matching requirement under subsection (e)
				and the likely sources of funds for such compliance;
								(D)in the case of an
				applicant that has previously received assistance from the Fund, to demonstrate
				that the applicant—
									(i)has substantially
				met its performance goals established pursuant to subsection (h)(2)(B) and
				otherwise carried out its responsibilities under the assistance agreement for
				such assistance; and
									(ii)will expand its
				operations into a new service area or to serve a new targeted population, offer
				more services, or increase the volume of its business;
									(E)in the case of an
				applicant with a prior history of serving investment areas or targeted
				populations, to demonstrate that the applicant—
									(i)has a record of
				success in serving service areas or targeted populations; and
									(ii)will expand its
				operations into a new service area or to serve a new targeted population, offer
				more services, or increase the volume of its current business; and
									(F)to include such
				other information as the corporation considers appropriate.
								(3)Preapplication
				outreach programThe corporation may operate an outreach program
				to identify and provide information to potential applicants for assistance
				under this section.
							(g)Selection
				criteriaThe corporation shall establish criteria for selection
				of applications for grants under this section, which shall include—
							(1)the likelihood of
				success of the applicant in meeting the goals of its comprehensive strategic
				plan submitted under subsection (f)(2)(B);
							(2)the experience and
				background of the proposed team that will manage the grant;
							(3)the extent of need
				for affordable housing for the service area or targeted populations to be
				served under the grant;
							(4)the extent to
				which the applicant will concentrate its activities on serving its service area
				or targeted populations;
							(5)the amount for
				which firm commitments have been made for contributions to be used to meet or
				exceed the matching amount required under subsection (e) and the likely success
				of the plan for securing any balance of the amounts required under such
				subsection;
							(6)whether the
				applicant is located in a community that has experienced a sudden and
				significant loss in homeownership as a result of an increase in mortgage
				foreclosures;
							(7)in the case of an
				applicant having a prior history with the corporation, the extent of success of
				the applicant in serving the service areas or targeted populations involved;
				and
							(8)any other factors
				(such as the extent to which the applicant has strong ties to the community
				that it will serve) that the corporation considers appropriate.
							(h)Grant terms and
				conditions
							(1)Soundness of
				organizationsThe corporation shall—
								(A)ensure, to the
				maximum extent practicable, that each community development organization that
				receives a grant under this section is financially and managerially sound and
				maintains appropriate internal controls; and
								(B)require each
				community development organization that receives a grant under this section to
				submit to the corporation, not less than once during each 18-month period, a
				statement of financial condition audited by an independent certified public
				accountant as part of the report required by subsection (j)(1)(E).
								(2)Assistance
				agreement
								(A)In
				generalNo grant amounts may be provided under this section to an
				eligible community development corporation before the corporation enters into
				an agreement with the organization that requires the organization to comply
				with performance goals established pursuant to subparagraph (B) and with all
				other terms and conditions of assistance received under this section.
								(B)Performance
				goalsFor each community
				development organization receiving assistance under this section, performance
				goals relating to the use of such assistance shall be established by
				negotiation between the corporation and the organization. Such goals shall be
				based upon the strategic plan of the organization submitted pursuant to
				subsection (f)(2)(b). Such goals may be modified by consent of both parties, or
				as provided in subparagraph (C).
								(C)SanctionsThe agreement required under subparagraph
				(A) for each eligible community development corporation shall provide that, in
				the event of fraud, mismanagement, noncompliance with this section, or
				noncompliance with the terms of the agreement, the corporation may, in the
				discretion of the corporation, take one or more of the following
				actions:
									(i)Revoke approval of
				the application of the organization.
									(ii)Terminate or
				reduce future assistance under this section for the organization.
									(iii)Require
				repayment of assistance provided under this section to the organization.
									(iv)Require changes
				to the performance goals established pursuant to subparagraph (B) for the
				organization.
									(v)Bar the
				organization from reapplying for assistance from the Fund.
									(vi)Require changes to
				the strategic plan of the organization submitted pursuant to subsection
				(f)(2)(B).
									(vii)Take such other
				actions as the corporation considers appropriate.
									(i)Encouragement of
				private entitiesThe corporation may facilitate the organization
				of corporations in which the Federal Government has no ownership interest that
				will complement the activities of the corporation in carrying out the purpose
				of this section. The purpose of any such entity shall be to assist community
				development organizations in a manner that is complementary to the activities
				of the corporation under this section. Any such entity shall be managed
				exclusively by persons not employed by the Federal Government or any agency or
				instrumentality thereof.
						(j)Recordkeeping,
				reports, and audits
							(1)Recordkeeping
								(A)In
				generalEach community development organization receiving
				assistance from the Fund shall keep such records, for such periods as may be
				prescribed, as may be necessary to disclose the manner in which any assistance
				under this section is used and to demonstrate compliance with the requirements
				of this section.
								(B)User profile
				informationThe corporation shall require each community
				development organization receiving assistance under this section to compile and
				maintain data on the gender, race, ethnicity, national origin, and other
				pertinent information concerning individuals that utilize the services of the
				organization to ensure that targeted populations and low-income residents of
				investment areas are adequately served.
								(C)Access to
				recordsThe corporation shall have access on demand, for the
				purpose of determining compliance with this section, to any records of a
				community development organization that receives assistance from the
				Fund.
								(D)ReviewNot
				less than annually, the corporation shall review the progress of each community
				development organization receiving assistance under this section in carrying
				out its strategic plan, meeting its performance goals, and satisfying the terms
				and conditions of its assistance agreement.
								(E)Annual
				reports
									(i)RequirementThe corporation shall require each
				community development organization receiving assistance under this section to
				submit to the corporation, in such form and manner as the corporation shall
				require, an annual report regarding its activities, its financial condition,
				and its success in meeting performance goals, in satisfying the terms and
				conditions of its assistance agreement, and in complying with other
				requirements of this section.
									(ii)AvailabilityAfter
				deleting or redacting any material as appropriate to protect privacy or
				proprietary interests, the corporation shall make such reports available for
				public inspection.
									(2)Annual report by
				corporationThe corporation shall conduct an annual evaluation of
				the activities of the Fund and the community development organizations assisted
				under this section, and shall include in the annual report submitted pursuant
				to section 608(a) a report of its findings, together with financial statements
				audited in accordance with paragraph (4).
							(3)Optional
				studiesThe corporation may
				conduct such studies as the corporation considers necessary to further the
				purpose of this section and to facilitate investment in distressed communities.
				The findings of any studies conducted pursuant to this paragraph shall be
				included in the report required by paragraph (2).
							(4)Examination and
				auditThe financial statements of the Fund for each fiscal year
				shall be audited by the Comptroller General of the United States under the
				authority provided in section 608(c).
							(k)DefinitionsFor
				purposes of this section, the following definitions shall apply:
							(1)Community
				development organizationThe term community development
				organization means a private, nonprofit organization that—
								(A)serves a specific area experiencing a
				limited supply of affordable housing relative to the needs of the local
				workforce, as determined by the corporation, or a targeted low- or
				moderate-income population;
								(B)maintains, through
				significant representation on the organization’s board of directors or other
				governing body, accountability to the specific targeted area or population
				served by the organization; and
								(C)whose primary
				purpose includes the provision of low-income housing or community economic
				development projects that primarily benefit low-income individuals or
				communities.
								(2)Eligible
				community development organizationThe term eligible
				community development organization means a community development
				organization that meets the requirements of subsection (c).
							(3)Nonprofit
				organizationThe term
				nonprofit organization means an organization (including a State
				or locally chartered organization) that—
								(A)is organized under
				State or local laws;
								(B)has no part of its
				net earnings inuring to the benefit of any member, founder, contributor, or
				individual; and
								(C)complies with
				standards of financial accountability acceptable to the corporation.
								(l)Authorization of
				appropriationsIn addition to any amounts authorized to be
				appropriated under section 609(a) or appropriated pursuant to such section,
				there are authorized to be appropriated to the Neighborhood Reinvestment
				Corporation such sums as may be necessary for assistance under this
				section.
						.
			
